NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         PATRICK PRICE, Appellant.

                             No. 1 CA-CR 17-0668
                               FILED 10-2-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-112815-001
                 The Honorable Jay R. Adleman, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Maricopa County Public Defender's Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant

Arizona Attorney General's Office, Phoenix
By Adele Ponce
Counsel for Appellee
                             STATE v. PRICE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge James P. Beene and Chief Judge Samuel A. Thumma
joined.


M O R S E, Judge:

¶1            Patrick Price appeals from his convictions and prison
sentences, arguing that the superior court erred by failing to credit 19 days
of presentence incarceration to his sentences. We modify his sentences and
affirm his convictions and sentences as modified.

                 FACTS AND PROCEDURAL HISTORY

¶2           On March 20, 2017, Price was taken into custody and later
charged with five felony offenses, three counts of drug possession and two
counts of possession of drug paraphernalia. At the time of his arrest, Price
was on probation for a 2005 conviction. At trial, Price was acquitted of the
three drug possession charges and convicted of the two drug paraphernalia
charges.

¶3             At the time of sentencing, Price had spent 198 days in custody
for his 2017 convictions, and 199 days for his 2005 conviction. The superior
court sentenced Price to six months' imprisonment for the 2005 conviction,
and two concurrent terms of 3.75 years' imprisonment for the 2017
convictions, to run consecutive to the sentence for the 2005 conviction. The
court stated that it would credit the 199 presentence incarceration days
against only the six-month sentence. In doing so, the court acknowledged
that this would result in "some spillover," but stated that it was not legally
authorized to give any credit against the 3.75-year sentences.

¶4            Price did not object during sentencing, but the failure to grant
a defendant full credit for presentence incarceration is fundamental error,
which may be raised at any time. State v. Ritch, 160 Ariz. 495, 498 (App.
1989). Price timely appealed, and we have jurisdiction pursuant to Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).




                                      2
                              STATE v. PRICE
                            Decision of the Court

                                DISCUSSION

¶5            The question of whether Price is entitled to presentence
incarceration credit is a matter of statutory interpretation, which we review
de novo. State v. Bomar, 199 Ariz. 472, 475, ¶ 5 (App. 2001). Price spent 199
days in presentence custody for his offenses, but the superior court only
credited six months of that time against his sentences. Price argues, and the
State concedes, that the superior court erred by failing to credit 19 days of
presentence incarceration against Price's sentences.

¶6                 The State's concession is well taken: "All time actually spent
in custody pursuant to an offense until the prisoner is sentenced to
imprisonment for such offense shall be credited against the term of
imprisonment otherwise provided for by this chapter." A.R.S. § 13-712(B).
"Stated another way, the term of imprisonment minus the number of days
spent in presentence custody equals the length of incarceration in prison."
State v. Cruz-Mata, 138 Ariz. 370, 375-76 (1983). The statute, mandating that
"[a]ll time . . . shall be credited" is both mandatory and unambiguous. A.R.S.
§ 13-712(B) (emphasis added); see also Ritch, 160 Ariz. at 497 ("The statute is
mandatory, and the sentencing court has no discretion in the matter.").

¶7             Because the superior court did not credit Price's sentences
with the full length of his presentence incarceration as required by statute,
it erred. We therefore modify Price's sentences imposed for the 2017
convictions pursuant to A.R.S. § 13-4037, and credit 19 days of presentence
incarceration against Price's two concurrent 3.75-year sentences.

                               CONCLUSION

¶8            For the foregoing reasons, we modify Price's sentences and
affirm his convictions and sentences as modified.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3